Citation Nr: 1810028	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right shin disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to November 1984 and had additional service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2012 and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction presently resides at the RO in St. Louis, Missouri.  In October 2012, an informal hearing was held before a Decision Review Officer (DRO) via phone conference on the claims for service connection for right knee and right shin disabilities.  A summary of the conference is in the record.

The claims for service connection for right knee and right shin disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  An unappealed March 2013 rating decision denied service connection for tinnitus.

2.  Evidence received since the final March 2013 rating decision is not cumulative or redundant of the evidence of record at the time of that determination and raises a reasonable possibility of substantiating the claim for service connection for tinnitus. 

3.  The evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The March 2013 rating decision that denied service connection for tinnitus is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 
2.  New and material evidence has been received sufficient to reopen the claim for service connection to tinnitus.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for tinnitus are met.  38 U.S.C. § 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to reopen and grant service connection for tinnitus, any deficiency found in VA's duties to notify and assist is rendered moot.  There is no prejudice to the Veteran in proceeding to decide these issues.

New and Material Evidence - Tinnitus

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not then be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2013, the AOJ denied service connection for tinnitus.  The basis of the AOJ's denial of service connection was that there was no clinical diagnosis of a chronic condition, nor was there competent medical evidence which indicates that it was related to, or caused by, military service.  The Veteran did not appeal that denial, or submit new and material evidence within one year of that decision.  Therefore, it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b).

Thereafter, in May 2016, the Veteran submitted a claim for service connection for tinnitus.  See May 2016 Fully Developed Claim.  Evidence received since the March 2013 rating decision includes correspondence from the Veteran indicating that he has tinnitus and that it first manifested in service while he was working on the flight line.  See March 2017 Notice of Disagreement (NOD) and May 2016 Statement in Support of Claim.  This additional evidence relates to unestablished facts necessary to substantiate his claim for service connection for tinnitus.  Thus, thus issue is reopened.  

Service Connection - Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The service treatment records contain no findings attributed to tinnitus.  However, the Veteran has asserted that his current tinnitus began in service while he worked on the flight line.  See March 2017 NOD.  Specifically, he noted that he was exposed to hazardous noise from running jets as a result of his military occupational specialty (MOS) as an air cargo specialist and that he has had ringing in his ears ever since.  See May 2016 and October 2012 Statements in Support of Claim. 

Indeed, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and his statements have been found credible. 

Moreover, the Board finds that the Veteran's statements regarding the presence of ringing in his ears in service and the continuity of relevant symptomatology for tinnitus are competent, credible, and probative.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence).  

In sum, the Board finds that the evidence is at least in relative equipoise as to whether the requisite elements for service connection are met.  In relevant part, the Veteran has provided credible statements establishing the presence of a current disability for tinnitus, in-service exposure to hazardous noise, and the continuity of relevant symptomatology for tinnitus.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is granted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for tinnitus has been received, the application to reopen this issue is granted.  

Service connection for tinnitus is granted.

REMAND

In the February 2017 remand, the Board requested that the Veteran be afforded a VA examination to assess the etiology of his right knee and right shin disabilities.  Specifically, the Board instructed that the examiner opine as to whether it is at least as likely as not that currently diagnosed arthritis in the right knee and scar on the right shin had their onset in service or are otherwise related to a reported injury to the right knee and right shin in service.  

Nevertheless, the Board notes that, while the Veteran was provided a March 2017 VA examination, the VA examiner based his negative nexus opinion primarily on the lack of evidence of an injury to the right knee and/or right shin in the Veteran's service treatment records.  Moreover, the VA examiner did not specifically consider whether the Veteran's right knee and/or right shin disabilities were related to his lay reports of an in-service injury to his right knee and right shin, as required by the February 2017 remand.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is required for a new VA examination.  

In addition, before the Board can properly adjudicate the current appeal, outstanding service treatment records (STRs) must be obtained.  In this regard, both enlistment and separation examinations are not of record.  Significantly, aside from a February 1984 enlistment medical history report and a few treatment notes, the Veteran's STRs appear to be very limited.  The Board notes that, while it appears the AOJ undertook additional development in September 2012 to obtain the Veteran's STRs, such development was fruitless and did not include the Veteran's entire period of service.  See September 2012 Request for Information.  Accordingly, remand is required to develop the Veteran's STRs. 

Furthermore, the evidence of record indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits as a result of his physical impairments.  Therefore, as VA is required to obtain relevant records held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain, all SSA records must be acquired before the claim may be adjudicated.  38 U.S.C.A § 5103A (c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding STRs, to include the Veteran's enlistment and separation examinations.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's SSA records including the medical evidence used to determine disability eligibility.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be documented in the claims file.

4.  After the above records requests have been completed to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of any right knee and/or right shin disability diagnosed on current examination.  Even if no right knee or right shin disability is diagnosed on current examination, the examiner should address the etiology of the previously-diagnosed right knee arthritis and right shin scar.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

Specifically, for any right knee and/or right shin disability diagnosed on examination-to include the right knee arthritis and right shin scar previously diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any such right knee and/or right shin disability had its/their onset during active service or is otherwise related to active service.
In rendering the opinion above, the VA examiner should specifically consider and discuss the Veteran's lay statements regarding the onset of his right knee and right shin disabilities during active duty service.  The examiner is also advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completing all indicated development, readjudicate the claims remaining on appeal.  If either of these claims remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


